DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed after the mailing date of the Notice of Allowance on 02/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed January 8, 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 6, 15, 19, 21-22, 25, 30, 37, 41, 44-46, 56, 61-62, 65, 68, 74, and 80-81 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Steinberg et al (US 2010/0193407), teaches a device for concentration of particles (referred to as a particle separation device), comprising:
a flow channel (referred to as microchannel 34 in [0106], shown in Figure 4) adapted to receive a fluid sample moving in a first direction within flow streams 
one or more additional flow channels (referred to as secondary microchannel 40a shown Figure 4 and described in [0106]);  
a branch (referred to as branching point 42 in [0106] and shown in Figure 4),
wherein the branch (referred to as branching point 42 in [0106] and shown in Figure 4) is configured to be in fluid communication with the flow channel (referred to as microchannel 34 in Fig 4) and the one or more additional flow channels (referred to as secondary microchannel 40b),
wherein the branch (referred to as branching point 42 in [0106] and shown in Figure 4) and the one or more additional flow channels (referred to as secondary microchannel 40a shown Figure 4 and described in [0106]) are configured to direct the fluid sample into the one or more additional flow channels (see [0106] which indicates that the transducers emit waves which ensures that a maximal acoustic force is applied on the large particles thus providing efficient sized-based sorting as illustrated on Figure 4), and the branch (referred to as branching point 42 in [0106] and shown in Figure 4) and the one or more additional flow channels (referred to as secondary microchannel 40b shown Figure 4 and described in [0106]) are configured to flip the particles in the focused stream to a second direction at a second flow rate (which corresponds to the flow rate directed towards secondary microchannel 40a) and 
wherein the first flow rate (which corresponds to the flow rate of input microchannel 62 as described in [0105] and shown in Figure 4) is greater than the second flow rate (which corresponds to the flow rate of the space between ultrasound transmission pairs 46 positioned at opposite sides of the walls of microchannel 34 as shown in Figure 4, the first flow rate is higher  because the cross sectional area there is smaller compared to the cross sectional area wherethrougth the second flow rate flows); 
and an analysis region (referred to as central outlet channel),
wherein the analysis region is positioned within the one or more additional flow channels to allow analysis of the particles flipped to the second direction (see [0134] wherein the position of the analysis region is at five locations within additional channels),
and wherein the branch and the one or more additional flow channels are configured to concentrate the particles in the analysis region (See [[0106] which indicates that particles are sorted based on size with bigger particles going to channel 40a and smaller particles going to 40b as illustrated on Figure 4).
However, Steinberg does not teach nor fairly suggests that a device for concentration of particles comprising a flow channel having a centerline along which at least some particles of a population of particles of a fluid sample is substantially focused, and wherein the branch and the one or more additional flow channels are arranged so as to communicate the particles flipped to the second direction from the centerline of the flow channel toward a channel wall within the analysis region (as required by claim 1). Therefore, claim 1 is allowed because said claim is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The features of “a flow channel having a centerline along which at least some particles of a population of particles of a fluid sample is substantially focused, and wherein the branch and the one or more additional flow channels are arranged so as to communicate the particles flipped to the second direction from the centerline of the flow channel toward a channel wall within the analysis region ” would allow isolation of population of particles of interest into small volumes, detection areas and surfaces which can be used to retain specifically one or more population of particles thereon and therefore such features as claimed are not currently taught in the prior and as such are an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797